Title: From George Washington to William Heath, 6 June 1782
From: Washington, George
To: Heath, William


                  
                     Dear General,
                     Head-Quarters 6th June
                     1782
                  
                  I have recd yours of Yesterday—I am sorry to hear that Desertion
                     still prevails—To render this Practice less frequent, I wish you would order
                     the Officers commanding at the different Rendezvous in Massachusetts, to give
                     Directions to those Officers, who are charged with the Conducting of the
                     Recruits to Camp, in case of Desertion on the March, to return to them
                     immediately descriptive Lists of the Deserters, that they may take Measures for
                     their Apprehension.
                  It gives me much Pain to hear that the Distresses of the Army,
                     from the Want of Provisions, yet continue, although I have done every Thing in
                     my Power to prevent them. I am just informed by Colo. Stewart that Beef has
                     arrived, which will afford you Relief for the present; and I hope that in
                     future you will not experience any Want of that Article. I have the Honor to
                     be, Dear Genl with great Esteem, Your most humble Servt
                  
                     Go: Washington
                     
                  
               